Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:





Claims 1, 9-16, and 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618),
which is found at:  http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 

Applicants are kindly asked to review this guidance.



The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc.
(569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v.
Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). 

Claim 1 is directed toward a topical sanitizing composition for stimulating the production of antimicrobial peptides, the composition comprising:
from about 0.02 wt. % to about 5 wt.% of an active ingredient, the active ingredient comprising one or more of linseed extract, flaxseed extract, hemp seed extract, and grapefruit seed extract;
at least about 50 wt. % of one or more C1-6  alcohols; 
from about 0.01 wt % to about 1 wt % of at least one polymeric thickener; and 
water;
wherein each of the weight percentages are based upon the weight of the total composition.



The claims dependent upon claim 1 are drawn to specific amounts of the claimed components, specific types of the alcohols, other components in the composition such as humectants, moisturizing esters, that the claimed topical santitizing composition is a hand santizer gel, and that it also contains a neutralizing agent. 

These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that the combination of the active ingredient (linseed extract, flaxseed extract, hemp seed extract, or grapefruit seed extract), alcohol (C1-6 ), at least one polymeric thickener and water has caused the active ingredient, water, polymeric thickener and alcohol that comprise the claimed topical sanitizing composition to have any characteristics that are different from the naturally occurring water, active ingredient, polymeric thickener and alcohol.

There is no indication that the amounts of active ingredient, alcohol, polymeric thickener and the other components across the entire range as claimed imparts those or any other markedly different characteristics on a composition comprising water, active ingredient and alcohol as claimed.

This judicial exception is not integrated into a practical application. In particular, the claim only recites water, an alcohol (C1-6 ), polymeric thickener and an active ingredient. Accordingly, these components do not integrate the natural product into a practical application because it does not impose any meaningful limits on practicing the natural product. The claim is directed to a natural product. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the natural product into a practical application, the additional components do not create a markedly different characteristic. Mere combination of natural components cannot provide an inventive concept. The claim is not patent eligible.

For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.


Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are directed to a topical sanitizing composition for stimulating the production of antimicrobial peptides, the composition comprising;
from about 0.02 wt. % to about 5 wt.% of an active ingredient, the active ingredient comprising one or more of linseed extract, flaxseed extract, hemp seed extract, and grapefruit seed extract;
at least about 50 wt. % of one or more Ci-6 alcohols;
from about 0.01 wt. % to about 1 wt. % of at least one polymeric thickener; and water wherein each of the weight percentages are based upon the weight of the total composition which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., flaxseed extract), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e.,  flaxseed extract) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as flaxseed extract, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, the assertion of recovering skin barrier function or moisturizing skin must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards.




Applicant argues that now the claims claim 0.01 to 1 wt % of a polymeric thickener. While this is noted, it is not clear what this has to do with section 35 USC 101. The fact of the matter is that when the components are put together ther is no markedly different characteristic that was created by combining them together. While the thickener may be a gel in and of itself (which is NOT being admitted by the examiner), it does not make the overall composiiton have a markedly different composition as compared to the individual ingredients by themselves in nature.

Applicant argues that allegedly with the recited amounts of components in the composition (but not for water) that the claim provides for a thickened gel sanitizer which is clearly outside the realm of natural phenomena. 

While this is noted, it is not agreed with since the amounts are really meaningless in terms of 35 USC 101. Claim 1 states that from about 0.01 wt % to about 1 wt % of at least one polymeric thickener implies that there can be more than one thickener and it may be more than claimed if multiple thickeners are used. Further, it is noted that the claim uses “comprising” thus it can encompass all kinds of other components in the composition.


Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-16, 30-36 are rejected under 35 U.S.C. 102 (b) as being anticipated by BR 201010487 and as evidenced by “Science Direct”.

BR teaches that water (300 grams) and flaxseed (same as linseed which is redudant in the claims-60 grams) are in the same composition, see all of BR, especially pages 2-4. Clearly glycerin (30 %), ethyl alcohol (ethanol-40%), isopropyl myristate-moisturizing ester (10% ), propylene glycol-humectant (15%) and cetyl palmitate (15%) are also taught to be in the composition. The percentages in the claims are relative, subjective and meaningless since the active ingredient could be the same as the alcohol, the water or any of the other components claimed. Water and/or ethanol could be seen as an active ingredient and a natural extract, thus the percentages are misleading, meaningless and therefore carry no patentable weight. “Science Direct” teaches that flaxseed inherently has cyclolinopeptides (same as oligopeptide) in it, see entire reference, especially 3, Figure 2. Note also that carbomers, polymers and BPE carbomer gel can be used which read on the polymeric thickeners. Note that BR also uses a pearly liquid soap base which reads on a neutralizing agent. Note also that the product in BR is used as a gel alcohol (antiseptic gel) which reads on a hand saitizer gel. 


Clearly since the same ingredients as claimed are used in BR, the composition will inherently have the properties as noted in the claims. Clearly the composition of BR has all of the claimed components of the claims, thus will inherently have the same properties as claimed. Note also that the same amount of components are used in BR as claimed. Therefore, the composition inherently could be used as a topical sanitizing composition for stimulating the production of antimicrobial peptides. 

Note that the pearly liquid soap base on page 2 can be seen as a neutralizing agent. 

Applicant argues that allegedly there is no disclosure in BR of a sanitizing composition comprising the aforementioned concentration of alcohol.

Fact is, there is in fact on page 3 of the translation of BR, 40 % absolute alcohol, 40 % ethyl alcohol (ethanol), 40 % methyl alcohol (methanol), etc. Thus, clearly there is a teaching and clearly the invention of BR was contemplated to have more than 40 % and clearly when one adds even two other alcohols together that the total amount will be at least 50 % and even at least 70 %. When one adds up a few of the alcohols clearly such amounts are at once envisioned.

Further, it is noted that the claim uses “comprising” thus it can encompass all kinds of other components in the composition and it is further noted that the percentages are not in relation to the overall topical sanitizing composition thus making them meaningless, relative and subjective.
Applicant argues that allegedly the reference does not teach 50 % alcohol. As stated above, the amounts are relative, subjective and meaningless since terms such as “one or more” is used in the claims over and over which makes the percentage range confusing since does this mean one or more together has this combined amount or individually ? Clearly water has no amounts either, thus the amounts are random and have no real point of reference and thus the claims are relative and subjective and the amounts are not claimed in terms of the overall composition.
It is also noted that applicant argues that the alcohols are presented as alternatives but that is not true since clearly ingredients such as lanolin alcohol are alcohols and are clearly contemplated to be in the invention of the reference which is an alcohol and which will cumulatively add up to the claimed 70 %.

Applicant argues that allegedly if one were to add up all of the alcohols in BR that it would total 240 %, fact is one of ordinary skill in the art can clearly understand that if one adds up 40 % ethyl alcohol and 40 % methanol, for example, that would clearly add up to 80 %. Further, it is noted that only claims 30-33 even claim an end range for the amount of acohol making the percentages even more meaningless, confusing and thus carrying no patentable weight.




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-16, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over BR 201010487, Fitchman (US 2008/0045491) and as evidenced by “Science Direct”.

BR teaches that water (300 grams) and flaxseed (same as linseed which is redudant in the claims-60 grams) are in the same composition, see all of BR, especially pages 2-4. Clearly glycerin (30 %), ethyl alcohol (ethanol-40%), isopropyl myristate-moisturizing ester (10% ), propylene glycol-humectant (15%) and cetyl palmitate (15%) are also taught to be in the composition. The percentages in the claims are relative, subjective and meaningless since the active ingredient could be the same as the alcohol, the water or any of the other components claimed. Water and/or ethanol could be seen as an active ingredient and a natural extract, thus the percentages are misleading, meaningless and therefore carry no patentable weight. “Science Direct” teaches that flaxseed inherently has cyclolinopeptides (same as oligopeptide) in it, see entire reference, especially 3, Figure 2. Note also that carbomers, polymers and BPE carbomer gel can be used which read on the polymeric thickeners. Note that BR also uses a pearly liquid soap base which reads on a neutralizing agent. Note also that the product in BR is used as a gel alcohol (antiseptic gel) which reads on a hand saitizer gel. 


Clearly since the same ingredients as claimed are used in BR, the composition will inherently have the properties as noted in the claims. Clearly the composition of BR has all of the claimed components of the claims, thus will inherently have the same properties as claimed. Note also that the same amount of components are used in BR as claimed. Therefore, the composition inherently could be used as a topical sanitizing composition for stimulating the production of antimicrobial peptides. 

Note that the pearly liquid soap base on page 2 can be seen as a neutralizing agent. 

BR does not explicitly teach that the alcohols used (ethanol) are used in an amount of at least 70 wt. %.
Fitchman teaches that hand sanitizers, surface sanitizers and the like are commonly used up to 90 % alcohol, such as ethanol. See entire reference, especially Table 3 which clearly shows a hand sanitizer gel which contains 78 wt % of ethanol. This also makes it obvious to use BR as a hand sanitizer gel since Fitchman makes it very clear that hand sanitizer gels contain many of the same components as are in BR and as claimed. Clearly an antiseptic gel containing alcohol as stated on page 6 of BR would encompasses hand sanitizers since the whole point of hand sanitizers is to prevent the growth of disease causing microorganisms which antiseptics inherently do. 


Clearly since the same ingredients as claimed are used in BR, the composition will inherently have the properties of claims Note also that the same amount of components are used in BR as claimed. Therefore, the composition inherently could be used as a topical sanitizing composition for stimulating the production of antimicrobial peptides. 



In the event that it is seen that BR does not teach the claimed amounts of components (which is not being admitted) then it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed components at the claimed amounts since the components are results effective variables which are obvious since one would want to optimize the desired results. Further, it would have been obvious to one having ordinary skill in the art to use the claimed components (ethanol, linseed extract (same as flaxseed), glycerin, water, and isopropyl myristate) since clearly the claimed components were at the time the invention was made clearly contemplated in BR to be used in the composition.  

Applicants allege that the Office has failed to establish that the claimed one or more C 1-6 alcohols component was a result effective variable. 
Applicants argue that allegedly there is no teaching whatsoever in BR (Dantas) suggesting compounds with a sanitizing effect, and as such, there is no suggestion that the alcohol of Dantas (disclosed at only at the specific amount of 40%) is a result-effective variable with respect to sanitizing effect. Likewise, there is no disclosure in Dantas suggesting optimizing the range of alcohol outside the 40% reference point, specifically in amounts of about 50 wt.% or greater according to applicant.

Fact is, BR does use their composition as an antiseptic gel, to moisurize the skin and the like, see page 6. 

It is clear from BR, that many different components can be in the composition but it is also clear that the alcohols were clearly contemplated as stated above. Page 3 of BR very clearly shows different alcohols and clearly shows using such concentrations as mentioned above. BR is drawn to a “gel-like flaxseed-based compound” and gels by definition are well known to contain alcohols. Thus, clearly one having ordinary skill in the art at the time the invention was made would have been motivated to use amounts such as 50 % and 70 % in an effort to optimize the desired results of the invention, namely the performance of the “gel-like flaxseed-based compound” and in view of the teachings of Fitchman as described above.
It is also noted, that the composition uses “comprising” thus the composition allows for anything else to be added to the composition such as more C 1-6 alcohols, if needed, to maintain the “gel-like flaxseed-based compound” and to make the composition more feasible and useful in the cosmetic and pharmaceutical industries as needed and clearly stated on page 2 of BR. 

Further, it is noted that the claim uses “comprising” thus it can encompass all kinds of other components in the composition and it is further noted that the percentages are not in relation to the overall topical sanitizing composition thus making them meaningless, relative and subjective.
Applicant argues that allegedly BR does not teach at least about 50 % alcohol. As stated above, the amounts are relative, subjective and meaningless since terms such as “one or more” is used in the claims over and over which makes the percentage range confusing since does this mean one or more together has this combined amount or individually ? Clearly water has no amounts either, thus the amounts are random and have no real point of reference and thus the claims are relative and subjective and the amounts are not claimed in terms of the overall composition.






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655